Citation Nr: 0914100	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-30 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether a January 30, 1970, rating decision was clearly 
and unmistakably erroneous in not awarding special monthly 
compensation for loss of use of the feet.

2.  Entitlement to an effective date earlier than October 19, 
1973, for the award of special monthly compensation under 
38 U.S.C.A. § 1114(r)(1) based upon entitlement under 
38 U.S.C.A. § 1114(o) and the need for regular aid and 
attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1948 to December 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in June 2006 and June 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that the Veteran's service representative 
stated that an October 2008 hearing preference form of record 
referred to claim being developed by medical administration 
service (MAS) adjudicators and that the Veteran did not 
desire to have a personal hearing on the present appeal.  The 
RO should take appropriate action to transfer the Veteran's 
October 2008 correspondence for association with his MAS 
file.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  In an unappealed rating action dated January 30, 1970, 
the RO granted an increased 100 percent rating for rheumatoid 
arthritis with Marie-Strumpell arthritis of the spine and 
established special monthly compensation based upon the need 
for aid and attendance.

3.  The record does not establish that the correct facts, as 
they were known at the time, were not before the RO or that 
the RO incorrectly applied the statutory or regulatory 
provisions at the time such that the outcome of the claim 
would have been manifestly different but for the error.

4.  An application received on October 16, 1973, was accepted 
by the RO as a claim for entitlement to special monthly 
compensation based upon the loss of use of the feet, but 
there were no earlier unadjudicated claims for this specific 
special monthly compensation benefit.


CONCLUSIONS OF LAW

1.  The January 30, 1970, rating decision granting an 
increased 100 percent rating for rheumatoid arthritis with 
Marie-Strumpell arthritis of the spine and establishing 
special monthly compensation based upon the need for aid and 
attendance was not clearly and unmistakably erroneous and is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) 
(2008).

2.  The criteria for an effective date from October 16, 1973, 
but no earlier, for the award of special monthly compensation 
under 38 U.S.C.A. § 1114(r)(1) based upon entitlement under 
38 U.S.C.A. § 1114(o) and the need for regular aid and 
attendance have been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in September 2007.  That letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his earlier effective 
date claim and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  
The Court has held that the VCAA is not applicable to CUE 
claims.  Livesay v. Principi, 15 Vet. App. 165 (2001).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2008.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claims would not cause any prejudice to the appellant.

CUE Claim

A previous RO determination that was final and binding will 
be accepted as correct in the absence of CUE.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  See 38 C.F.R. § 3.105(a) (2008).  The essence of 
a claim of CUE is that it is a collateral attack on an 
otherwise final rating decision by a VA Regional Office.  
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity which attaches to 
that final decision, and when such a decision is collaterally 
attacked, the presumption becomes even stronger.  See Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a claimant who 
seeks to obtain retroactive benefits based on CUE has a much 
heavier burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991); see also Berger v. 
Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's 
"extra-heavy burden" of persuasion before the Court in a 
claim of CUE).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  
Similarly, broad brush allegations of "failure to follow the 
regulations" or 'failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  

The Court has held that a rating decision does not remain 
"pending and unadjudicated" because VA failed to 
"sympathetically read" an original claim.  Nelson v. 
Principi, 18 Vet. App. 407 (2004).  The Court has also held 
that a breach of a duty to assist cannot form the basis for a 
claim of CUE.  Hazan v. Gober, 10 Vet. App. 511 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994) (failure to fulfill 
duty to assist cannot be basis for CUE even when medical 
record that RO erroneously failed to obtain later formed 
basis for award of service connection when RO obtained 
record).  

In Cook v. Principi, 353 F.3d 937 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a breach of a duty to assist 
cannot constitute CUE.  The Federal Circuit, citing Caffrey, 
also noted that a CUE claim is an attack on a prior judgment 
that asserts an incorrect application of law or fact and that 
an incomplete record, factually correct in all other 
respects, is not CUE.  

The Federal Circuit has held that "where an RO renders a 
decision on a Veteran's claim for benefits but fails to 
address one of the claims, that decision is final as to all 
claims; the RO's failure to address the implied claim 'is 
properly challenged through a [clear and unmistakable error] 
motion,' not a direct appeal."  DeShotel v. Nicholson, 457 
F.3d 1258 (2006) (quoting Andrews v. Nicholson, 421 F.3d 
1278, 1283 (2005)).

In this case, a review of the record shows that a February 
1969 Board decision granted entitlement to service connection 
for rheumatoid arthritis.  A February 1969 rating decision 
implemented the Board decision and assigned a 60 percent 
rating for rheumatoid arthritis and established entitlement 
to a total rating based upon individual unemployability.  A 
March 1969 rating established effective dates from February 
13, 1969.  The Veteran was notified at his address of record, 
but did not appeal.  

On October 31, 1969, the RO received private medical 
statements noting that the Veteran was unable to dress 
himself without assistance.  Diagnoses of osteoarthritis and 
rheumatoid arthritis were provided.

VA examination in December 1969 revealed the Veteran stood in 
a markedly bent over position because of a flexion deformity 
of the hip areas with marked straightening of the vertebral 
column.  The left hip joint had a 35 degree loss of extension 
from the 0 percent point which gave an over all extension 
deformity or loss of 65 degrees.  Total loss of extension in 
the right hip was 60 degrees.  There was normal flexion in 
the hips, but because of spasm and pain there was moderate 
passive loss of abduction, adduction, internal rotation, and 
external rotation of the hip joints.  The bilateral extension 
deformity caused the Veteran to carry his trunk in a bent 
over forward position to the extent that he would probably 
fall without ambulation with crutches or manual support.  
There was a compensatory flexion loss in the knees which 
amounted to a 20 degree loss in the left hip and a 15 degree 
loss on the right.  There was marked atrophy of the muscles 
of the lower extremities.  There was moderate crepitation on 
movement of the knee joints, but no instability of the 
supporting structures.  The entire spine was straight and 
fixed because of far advanced Marie-Strumpell arthritis.  It 
was noted the Veteran was markedly handicapped with regard to 
ambulation and was consistently in need of personal attention 
when not in bed.  There was poor balance due to the crippling 
effects of arthritis and ambulation on crutches was with 
considerable difficulty.  It was the examiner's opinion that 
the disability appeared to be total and that aid and 
assistance was needed.

A January 30, 1970, rating decision granted an increased 100 
percent rating for rheumatoid arthritis with Marie-Strumpell 
arthritis of the spine and granted entitlement to special 
monthly compensation based upon the need for regular aid and 
attendance effective from October 31, 1969.  The Veteran was 
notified of the decision at his address of record, but did 
not appeal.  

A February 14, 1974, rating decision established a separate 
100 percent evaluation for the loss of use of the lower 
extremities under 38 C.F.R. § 4.71a, Diagnostic Code 5110.  
The decision also terminated entitlement to aid and 
attendance under 38 U.S.C.A. § 1114(l) and established 
entitlement to special monthly compensation under 38 U.S.C.A. 
§ 1114(m) based upon loss of use of the lower extremities 
under 38 U.S.C.A. § 1114(l) and an additional 100 percent 
rating for rheumatoid arthritis.  An effective date was 
assigned from October 19, 1973.  The Veteran was notified of 
the decision at his address of record, but did not appeal.

In correspondence dated in October 2001 the Veteran's service 
representative raised the issue of CUE in the January 1970 
rating decision.  It was asserted that the decision had 
correctly concluded he was in need of aid and attendance, but 
that the undebatable evidence then of record also established 
the loss of the use of his feet.  The representative claimed, 
in essence, that the criteria of 38 C.F.R. § 3.350(a)(2) for 
loss of use of the feet were met because the Veteran required 
the use of crutches for ambulation and because he met the 
criteria for loss of use as defined by 38 C.F.R. 
§ 3.809(b)(1) for a specially adapted housing grant.  

A June 2002 VA administrative review found a February 1974 
rating decision was clearly erroneous in terminating the 
award of aid and attendance under 38 U.S.C.A. § 1114(l).  It 
was noted that the disabilities exclusive of the lower 
extremities that resulted in the need for aid and attendance 
were not addressed in the February 1974 rating decision, but 
that the disabilities still existed and would have warranted 
continued aid and attendance.  The Veteran was found to have 
been entitled to special monthly compensation for two rates 
under 38 U.S.C.A. § 1114(l) and, based on entitlement under 
38 U.S.C.A. § 1114(o) including the need for aid and 
attendance, that a rate under 38 U.S.C.A. § 1114(r)(1) 
existed effective from October 16, 1973.  

In statements in support of the claim, the Veteran and his 
service representatives asserted that the criteria of 
38 C.F.R. § 3.350(a)(2) should be harmonized with 38 C.F.R. 
§ 3.809, in essence, to define the loss of use of the lower 
extremities as existing when motion was precluded without the 
aid of braces, crutches, canes, or a wheelchair.  A January 
2005 brief asserted that the standard for remaining function 
of a foot in the act of balance and propulsion as 
contemplated by 38 C.F.R. § 4.63 (1969) was not applicable in 
this case since the inability to ambulate stemmed from the 
dysfunction of the hips rather than the feet.

VA regulations applicable at the time of the January 1970 
rating decision for special monthly compensation provided: 

Loss of use of a hand or a foot will be held to 
exist when no effective function remains other 
than that which would be equally well served by an 
amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the 
basis of the actual remaining function, whether 
the acts of grasping, manipulation, etc., in the 
case of the hand, or of balance, propulsion, etc., 
in the case of the foot, could be accomplished 
equally well by an amputation stump with 
prosthesis; for example:  

(a) Extremely unfavorable complete ankylosis of 
the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more, will constitute 
loss of use of the hand or foot involved.  

(b) Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent footdrop, 
accompanied by characteristic organic changes 
including trophic and circulatory disturbances and 
other concomitants confirmatory of complete 
paralysis of this nerve, will be taken as loss of 
use of the foot.  
38 C.F.R. § 3.350(a)(2) (1969).

The regulations also specifically provided:

Loss of use of a hand or a foot, for the purpose 
of special monthly compensation, will be held to 
exist when no effective function remains other 
than that which would be equally well served by 
an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the 
basis of the actual remaining function of the 
hand or foot, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or 
of balance and propulsion, etc., in the case of 
the foot, could be accomplished equally well by 
an amputation stump with prosthesis.  
(a) Extremely unfavorable complete ankylosis of 
the knee, or complete ankylosis of 2 major joints 
of an extremity, or shortening of the lower 
extremity of 3-1/2 inches (8.9 cms.) or more, 
will be taken as loss of use of the hand or foot 
involved.  
(b) Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent, footdrop, 
accompanied by characteristic organic changes 
including trophic and circulatory disturbances 
and other concomitants confirmatory of complete 
paralysis of this nerve, will be taken as loss of 
use of the foot.  
38 C.F.R. § 4.63 (1969).

VA regulations for specially adapted housing provided:

A certificate of eligibility for assistance in 
acquiring specially adapted housing may be 
extended to a Veteran if the following 
requirements are met:  
(a) Service. Active military, naval or air 
service after April 20, 1898, is required. 
Benefits are not restricted to Veterans with 
wartime service.  
(b) Disability. The disability must have been 
incurred or aggravated as the result of service 
as indicated in paragraph (a) of this section and 
the Veteran must be entitled to compensation for 
permanent and total disability due to:  
(1) The loss, or loss of use, of both lower 
extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a 
wheelchair, or  
(2) Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of 
use of one lower extremity, or  
(c) Duplication of benefits. The assistance 
referred to in this section will not be available 
to any Veteran more than once. 
(d) "Preclude locomotion." This term means the 
necessity for regular and constant use of a or 
other mechanical aid or contrivance as a normal 
mode of locomotion although occasional locomotion 
by other methods may be possible.  
38 C.F.R. § 3.809 (1969).

Based upon a comprehensive review of the evidence and 
applicable law existing at the time of the January 1970 
rating decision, the Board finds the record does not 
establish that the correct facts, as they were known at the 
time, were not before the RO or that the RO incorrectly 
applied the statutory or regulatory provisions at the time 
such that the outcome of the claim would have been manifestly 
different but for the error.  Although the Veteran and his 
service representatives have asserted that the criteria of 
38 C.F.R. § 3.350(a)(2) should have been "harmonized" with 
the definition of loss of use of a lower extremity under 
38 C.F.R. § 3.809, the Board finds these regulations apply to 
entirely different VA benefits and that the requirements of 
the applicable regulations of 38 C.F.R. §§ 3.350(a)(2), 4.63 
as they existed at the time of the January 1970 rating 
decision clearly define loss of use of a foot for entitlement 
to special monthly compensation.  The Board further finds 
that the assertion that the criteria of 38 C.F.R. § 4.63 are 
inapplicable because the Veteran's impairment existed at the 
hip rather than the foot to be without merit.  It is clear 
that the definition provided therein was also to be applied 
to the lower extremity when there was complete ankylosis of 2 
major joints of an extremity.  There is no indication that 
lower extremity disabilities at the hip joint level were 
excluded from consideration.  

The evidence of record at the time of the January 1970 rating 
decision does not show that the Veteran's lower extremity 
disabilities were manifested by no effective function 
remaining other than that which would be equally well served 
by an amputation stump at the site of election below elbow or 
knee with use of a suitable prosthetic appliance, extremely 
unfavorable complete ankylosis of the knee, complete 
ankylosis of two major joints of an extremity, shortening of 
the lower extremity of 3 1/2 inches or more, or complete 
paralysis of the external popliteal nerve.  While the 
December 1969 VA examination findings demonstrate the 
Veteran's disabilities were severely disabling and that he 
had difficulty ambulating, the evidence did not demonstrate a 
loss of use of the feet within the applicable regulatory 
criteria.  Therefore, the appeal must be denied.

Earlier Effective Date Claim

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2008).  

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan, 10 Vet. App. at 520 
(1997) (also holding that for effective date purposes, the 
claim must be the application on the basis of which the 
rating was awarded); Washington v. Gober, 10 Vet. App. 391, 
393 (1997) ("The fact that the appellant had previously 
submitted claim applications, which had been denied, is not 
relevant to the assignment of an effective date based on a 
current application."); Wright v. Gober, 10 Vet. App. 343, 
346-47 (1997) (holding that an application that had been 
previously denied could not preserve an effective date for a 
later grant of benefits based on a new application).  

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.151(a) (2008).  VA regulations also provide 
that the terms claim and application mean a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2008).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

In this case, the RO received an application for specially 
adapted housing date stamped on October 16, 1973.  (The 
document also includes an October 19, 1973, VA date stamp.)  
The Veteran noted that due to rheumatoid arthritis he was 
confined to a wheelchair.  

VA examination in November 1973 revealed right hip range of 
motion from 45 to 90 degrees and a left hip joint fused at 85 
degrees.  There was also complete fusion of the lumbar, 
thoracic, and cervical spines.  The diagnoses included 
rheumatoid arthritis, Marie-Strumpell spine, osteoporosis, 
left hip joint nearly obliterated, and right hip degenerative 
osteoarthritis.  

A February 14, 1974, rating decision established entitlement 
to special monthly compensation under 38 U.S.C.A. § 1114(m) 
based upon loss of use of the lower extremities under 
38 U.S.C.A. § 1114(l) and an additional 100 percent rating 
for rheumatoid arthritis.  An effective date was assigned 
from October 19, 1973.  The Veteran was notified of the 
decision at his address of record, but did not appeal.

A June 2002 VA administrative review found the February 1974 
rating decision was clearly erroneous in terminating the 
award of aid and attendance under 38 U.S.C.A. § 1114(l).  The 
Veteran was found to have been entitled to special monthly 
compensation for two rates under 38 U.S.C.A. § 1114(l) and 
that, based on entitlement under 38 U.S.C.A. § 1114(o) 
including the need for aid and attendance, a rate under 
38 U.S.C.A. § 1114(r)(1) existed effective from October 16, 
1973.

In a January 2003 rating decision the RO established special 
monthly compensation based upon clear and unmistakable error 
for two rates under 38 U.S.C.A. § 1114(l) and, based on 
entitlement under 38 U.S.C.A. § 1114(o) including the need 
for aid and attendance, established a rate under 38 U.S.C.A. 
§ 1114(r)(1).  Effective dates were assigned from October 19, 
1973.

In statements in support of his claim the Veteran and his 
service representative asserted that an earlier effective 
date was warranted because of the loss of use of the lower 
extremities.  It was further asserted that an effective date 
was warranted from October 31, 1969.  

Based upon the evidence of record, the Board finds that an 
effective date from October 16, 1973, but no earlier, is 
warranted for the award of special monthly compensation under 
38 U.S.C.A. § 1114(r)(1) based upon entitlement under 
38 U.S.C.A. § 1114(o) and the need for regular aid and 
attendance.  Although an effective date was assigned from 
October 19, 1973, the document accepted as a claim for 
special monthly compensation also includes an October 16, 
1973, date stamp.  There is no evidence, however, of any 
earlier unadjudicated claims for a specific special monthly 
compensation benefit and no CUE in a prior rating decision.  
To the extent that an effective date from October 16, 1973, 
is warranted, the appeal is allowed.


ORDER

A January 30, 1970, rating decision was not clearly and 
unmistakably erroneous in failing to award special monthly 
compensation for loss of use of the feet; the appeal as to 
this matter is denied.

Entitlement to an effective date from October 16, 1973, but 
no earlier, for the award of special monthly compensation 
under 38 U.S.C.A. § 1114(r)(1) based upon entitlement under 
38 U.S.C.A. § 1114(o) and the need for regular aid and 
attendance is allowed, subject to the regulations governing 
the payment of monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


